The Court
inclined to think, that even after sentence, the mere offer of the husband would not, in all cases, be a cause for suspending it; and that the act left them a discretion, upon the offer being made, to hear the wife, and to continue the sentence *129in full force, if the circumstances of the case required it: (a) But they were clearly of opinion, that the defendant’s answer was insufficient, and thereupon decreed a divorce from bed and board. As to Alimony, the defendant not being prepared up that point.

Curia advisare vult.


 Vide 3 Atk. 295. Head versus Head.